Citation Nr: 1404300	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-44 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE
 
Entitlement to an increased rating for right knee degenerative arthritis with post operative residuals of arthroscopies and  partial menisectomies, currently rated as 10 percent disabling.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from July 1975 to June 1979.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified by the Pittsburgh, Pennsylvania RO.  
 
A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals an additional record which is pertinent to the present appeal.  The Veteran's August 2013 videoconference hearing transcript is located in Virtual VA and is associated with the claims file.  
 
This case was previously before the Board in June 2013, and was remanded to fulfill the Veteran's request for a hearing.  This hearing was held via videoconference in August 2013 and the case is now returned to Board. 
 
The issue of entitlement to a temporary 100 percent rating following the Veteran's October 1998 right knee surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND

The Veteran was last afforded a VA examination in April 2007, almost seven years ago.  At that time, he was receiving treatment from both a VA medical center and from private doctors.  The most recent records from the VA medical center are from October 2009 and the last private medical record is from July 2007.  The records from the VA medical center indicate frequent treatment associated with the Veteran's right knee.  At his hearing, the Veteran indicated that he was currently receiving treatment at the Pittsburgh VA medical center.  This leaves a gap of more than four years in his VA outpatient treatment records.  Also at the hearing, the Veteran indicated that he had only stopped seeing his private provider within the past three or four years, which would mean between August 2010 and August 2009.  This leaves a gap of at least two years in his private medical records.  
 
The duty to assist does not require that the Board remand the Veteran's claim solely because of the mere passage of time from an otherwise adequate VA examination.  VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, however, VA is on notice that there are potentially outstanding and relevant VA and private medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As many years have passed since the last examination and there are likely relevant outstanding medical records, remand is required to obtain any records and to provide the Veteran an updated examination.   
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain relevant VA treatment records for the period from October 2009 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then provide the appropriate notice and give the claimant an opportunity to respond.  
 
2.  The RO should solicit from the Veteran any private medical records in his possession from July 2007 to the present, as well as the necessary permission to contact his private medical providers.  If the Veteran grants permission, the RO  must then attempt to obtain all updated private medical records from those providers.  The RO should document all steps taken to acquire these records.  If the RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  
 
3.  After steps 1 and 2 are completed and all records have been obtained and associated with the claims file, the Veteran must be afforded an examination to determine the current nature and severity of his right knee degenerative arthritis with post operative residuals of arthroscopies and  partial menisectomies, currently rated as 10 percent disabling., in accordance with the most appropriate Disability Benefits Questionnaire.  The examiner must be provided access to the appellant's claims folder and Virtual VA file.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



